AGREEMENT OF TERMS

     This Agreement of Terms (the “Agreement”) made this 10th day of September,
2004, by and between Nocopi Technologies, Inc. (“Nocopi”) and Entrevest, a
Pennsylvania general partnership (“Entrevest”) consisting of Maury B. Reiter
(“Reiter”), Michael Solomon (“Solomon”), David Marcus (“Marcus”), Enid Rudney
(“Rudney”), and Kay Weinstock (“Weinstock”)(each, a “Partner” and, collectively,
the “Partners”).

WITNESSETH:

     WHEREAS, Nocopi and Entrevest entered into that certain written
Subscription Agreement, dated November 22, 2002 (the “Subscription Agreement”);

     WHEREAS, the Subscription Agreement granted Entrevest, among other things,
certain rights to acquire additional shares of common capital stock of Nocopi
(the “Option Rights”) and to designate a person for nomination and election to
Nocopi’s board of directors (“Board Rights”);

     WHEREAS, in exchange for 1,250,000 shares of common capital stock of Nocopi
(“Shares”), Entrevest has agreed to relinquish its Option Rights and Board
Rights in accordance with and subject to the terms contained herein.

     NOW THEREFORE, in consideration of the foregoing representations, covenants
and agreements herein set forth, and intending to be legally bound hereby, the
parties hereto agree as follows:

     1. Consideration. As consideration for the release of the Option Rights and
the Board Rights and the other terms contained herein, Nocopi shall transfer
1,250,000 shares of common stock of Nocopi (the “Shares”) to Entrevest pursuant
to a valid private placement. Within a reasonable time following execution of
this Agreement, Nocopi shall deliver to Entrevest a certificate representing the
number of Shares being issued to Entrevest hereunder by Nocopi and bearing a
legend stating that the Shares have not been registered under the United States
Securities Act of 1933, as amended (the “Securities Act”), or under the
securities laws of any state or the securities laws of any other jurisdiction,
and setting out or referring to the restrictions on the transferability and
resale of the Shares.

     2. Release of Option Grants. Entrevest and each Partner hereby relinquish
the Option Rights granted pursuant to the terms of the Subscription Agreement
and acknowledge that the provisions of the Subscription Agreement granting such
rights, including but not limited to paragraphs 3, 4, and 5 of the Subscription
Agreement, are hereby terminated without further effect or obligation of the
parties.

     3. Release of Board Rights; Resignation.

          (a) Entrevest and each Partner hereby relinquish the Board Rights
granted pursuant to the terms of the Subscription Agreement and acknowledge that
the provision of the Subscription Agreement granting such rights, specifically
paragraph 6 of the Subscription Agreement, is hereby terminated without further
effect or obligation of the parties.



--------------------------------------------------------------------------------



          (b) Solomon hereby confirms his resignation from his position on the
board of directors of Nocopi. A copy of the executed resignation letter is
attached hereto as Exhibit A.

     4. Consulting Agreement. Any consulting arrangement existing between Alan
Rihm and Nocopi, whether initiated pursuant to paragraph 7 of the Subscription
Agreement or otherwise, is hereby terminated with no further obligation of
either party.

     5. Representations and Warranties. The Partners, jointly and severally,
represent and warrant to Nocopi that:

          (a) Entrevest and each of the Partners signing below have full power
and authority to enter into and carry out its obligations under this Agreement
and any other agreement and any other documents which any Partner is required to
deliver hereunder;

          (b) The execution, delivery and performance of this Agreement have
been duly authorized by the Partners and will not conflict with, are not
inconsistent with and will not result in any breach of any terms, conditions or
provisions of, or constitute (with due notice or lapse of time, or both) a
default under any agreement, contract, document or instrument to which it is a
party or by which it is otherwise bound;

          (c) No authorization, consent, approval or similar action of or by any
third party is required for or in connection with the authorization, execution,
delivery or performance of this Agreement by it;

          (d) Each Partner understands that the Shares have not been registered
under the Securities Act, the securities laws of any state or the securities
laws of any other jurisdiction (the “Applicable Laws”), nor is such registration
contemplated. Each Partner understands that the issuance of the Shares is
intended to be exempt from registration under the Securities Act, by virtue of
Section 4(2) and/or Section 4(6) thereof and/or the provisions of Regulation D
promulgated thereunder, based, in part, upon the representations, warranties and
agreements of the Partners contained in this Agreement.

          (e) Each Partner understands and agrees further that the Shares must
be held indefinitely unless they are subsequently registered under the
Securities Act and under the Applicable Laws or an exemption from registration
under the Securities Act and under the Applicable Laws covering the sale of
Shares is available. Each Partner understands that legends stating that the
Shares have not been registered under the Securities Act and under the
Applicable Laws and setting out or referring to the restrictions on the
transferability and resale of the Shares will be placed on all documents
evidencing the Shares;

          (f) Each Partner understands that the Securities Act and the rules of
the Securities and Exchange Commission provide in substance that the Shares are
“restricted securities” and that the Shares may be disposed of only pursuant to
an effective registration statement under the Securities Act or an exemption
from such registration if available. Each Partner hereby acknowledges that
Nocopi will not have any obligation and has no intention to register any of the
Shares under the Securities Act or under any state securities law;

-2-

--------------------------------------------------------------------------------



          (g) Each Partner is an “accredited investor” within the meaning of
Rule 501 under the Securities Act of 1933 and Entrevest was not organized for
the specific purpose of acquiring the Shares;

          (h) The Shares to be acquired hereunder are being acquired by
Entrevest for its own account for investment purposes only and not with a view
to resale or distribution. Neither Entrevest nor any Partner has any contract,
undertaking, agreement or arrangement, formal or informal, oral or written, with
any person to sell or transfer all or any part of the Shares, and neither
Entrevest nor any Partner has any plans to enter into any such contract,
undertaking, agreement or arrangement.

          (i) Each Partner has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Shares, is able to bear the risks of an investment in the
Shares and understands the risks of, and other considerations relating to, a
purchase of Shares.

     6. Release; Indemnification.

          (a) The Partners, individually and collectively do hereby remise,
release and forever discharge Nocopi and its successors and assigns from any and
all actions, causes of action, claims and demands of any nature whatsoever, at
law or in equity, that the Partners, or any of them, may have against Nocopi
except for any rights of indemnity or contribution provided to Solomon prior to
the date hereof, whether pursuant to the by-laws of Nocopi or otherwise. It is
the specific intent and purpose of this section to release and discharge any and
all claims and causes of action of any nature or kind whatsoever, whether known
or unknown and whether specifically mentioned or not, that may exist or might be
claimed to exist prior to the date of this Agreement.

          (b) The Partners, jointly and severally, shall indemnify, defend and
hold Nocopi and each of its respective officers, directors, employees, agents
and other representatives, successors and assigns harmless from and against all
losses, expenses, damages and other liabilities that are incurred or suffered by
Nocopi in connection with or resulting from any sale or purchase of Nocopi
capital stock while Solomon was a member of the board of directors of Nocopi or
otherwise.

     7. Complete Information; Representation by Counsel. The parties to this
Agreement expressly warrant and represent to each other and their attorneys, as
part of the consideration mentioned in this Agreement, that before executing
this Agreement, they have fully informed themselves of its contents, terms,
conditions and effects, and in making this Agreement they have had the benefit
and advice of attorneys of their own choosing.

-3-

--------------------------------------------------------------------------------



     8. Agreement to Perform Necessary Acts. Each party to this Agreement agrees
to perform any further acts and execute and deliver any other documents that may
be reasonably appropriate to carry out the provisions of this Agreement.

     9. Expenses. Each of the parties shall be responsible for and shall pay all
of its own expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, all legal fees
and other expenses incident to the negotiation and preparation of this
Agreement.

     10. Entire Agreement. This Agreement, together with the Exhibits hereto,
constitutes the full and complete agreement of the parties hereto with respect
to the subject matter hereof.

     11. Successors and Assigns. The parties agree that this Agreement shall be
binding upon and insure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors and assigns.

     12. Amendments. Neither this Agreement nor any term hereof may be orally
changed, waived, discharged, or terminated, and may be amended only by a written
agreement among the parties hereto.

     13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the conflict of law principles of any jurisdiction.

     14. Waiver/Amendment. No waiver or amendment of this Agreement or any
portion thereof shall be effective against any other party without the express
written consent of such party.

     15. Severability. In the event that any provision of this Agreement shall
be held to be invalid or unenforceable as determined by a court of competent
jurisdiction, then the parties intend that all other provisions of this
Agreement (including the Exhibits to this Agreement) shall nevertheless continue
to be valid and enforceable as though the invalid or unenforceable parts had not
been included in this Agreement.

     16. Counterparts. This Agreement may be executed via facsimile and in two
or more counterparts, each of which shall be deemed to be an original, but all
of which, when taken together, shall constitute but one and the same instrument.

     IN WITNESS WHEREOF, the parties have caused this Agreement of Terms to be
executed as of the day and year first above written.

[Remainder of Page Intentionally Left Blank]

-4-

--------------------------------------------------------------------------------



  NOCOPI TECHNOLOGIES, INC.

By:     /s/ Michael Feinstein, MD          
Title:     CEO, Chairman                 
ENTREVEST     

/s/ Maury B. Reiter                    
Maury B. Reiter

/s/ Michael Solomon               
Michael Solomon

/s/ David Marcus                    
David Marcus

/s/ Enid Rudney                    
Enid Rudney

/s/ Kay Weinstock                    
Kay Weinstock

EXHIBIT A

Copy of Executed Resignation Letter Attached.

 

--------------------------------------------------------------------------------